Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 1 of 16 Page ID #:505



    1

    2                          UNITED STATES DISTRICT COURT
    3                        CENTRAL DISTRICT OF CALIFORNIA
    4
            BRUCE A. ARONSON and SECURE                  Case No.2:19-cv-09386-JFW-JPR
    5
            TECH
    6

    7
                                       Plaintiffs,       STIPULATED PROTECTIVE
                                                         ORDER 1
    8           v.
    9
            FCA US LLC; RYDELL CHRYSLER
   10       DODGE JEEP RAM and DOES 1
                                                          NOTE: CHANGES MADE BY THE COURT
   11
            through 10, inclusive

   12                                 Defendants.
   13

   14
        1.     A.     PURPOSES AND LIMITATIONS
   15
               Discovery in this action is likely to involve production of confidential,
   16
        proprietary or private information for which special protection from public
   17
        disclosure and from use for any purpose other than prosecuting this litigation may
   18
        be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   19
        enter the following Stipulated Protective Order. The parties acknowledge that this
   20
        Order does not confer blanket protections on all disclosures or responses to
   21
        discovery and that the protection it affords from public disclosure and use extends
   22
        only to the limited information or items that are entitled to confidential treatment
   23
        under the applicable legal principles.
   24
               B.     GOOD CAUSE STATEMENT This action is likely to involve
   25
        documents pertaining to trade secrets or other confidential research, development,
   26
        or commercial business information, the disclosure of which might cause
   27
        1
         This Stipulated Protective Order is based substantially on the model protective order provided
   28
        under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                        1
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 2 of 16 Page ID #:506



    1   competitive harm, that is contained in Protected Documents, and which have not
    2   been disclosed or made available to the public. Confidential information may
    3   include, but is not limited to (1) engineering documents, including design drawings
    4   and other technical engineering related specifications, (2) test documents, analysis,
    5   and testing procedures; (3) manufacturing specifications and procedures, including
    6   communications with and process documents pertaining to FCA US LLC’s suppliers
    7   and supplier relationships; (4) internal business or financial information; (5)
    8   confidential Customer information and personal identifying information; and (6) any
    9   other similar proprietary, confidential, private information, commercially sensitive
   10   business information, or competitive intelligence, including but not limited to trade
   11   secrets. “Customer” shall mean any person or entity that purchases or otherwise
   12   comes to possess FCA US, LLC’s product and/or uses or possesses products/services
   13   offered or sold by San Fernando Motor Company dba Rydell Chrysler Dodge Jeep
   14   Ram.
   15          C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   16   SEAL
   17          The parties further acknowledge, as set forth in Section 12.3, below, that this
   18   Stipulated Protective Order does not entitle them to file confidential information
   19   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   20   and the standards that will be applied when a party seeks permission from the court
   21   to file material under seal.
   22          There is a strong presumption that the public has a right of access to judicial
   23   proceedings and records in civil cases. In connection with non-dispositive motions,
   24   good cause must be shown to support a filing under seal. See Kamakana v. City
   25   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
   26   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
   27   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
   28   orders require good cause showing), and a specific showing of good cause or
                                                   2
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 3 of 16 Page ID #:507



    1   compelling reasons with proper evidentiary support and legal justification, must be
    2   made with respect to Protected Material that a party seeks to file under seal. The
    3   parties’ mere designation of Disclosure or Discovery Material as
    4   CONFIDENTIAL does not— without the submission of competent evidence by
    5   declaration, establishing that the material sought to be filed under seal qualifies as
    6   confidential, privileged, or otherwise protectable—constitute good cause.
    7         Further, if a party requests sealing related to a dispositive motion or trial,
    8   then compelling reasons, not only good cause, for the sealing must be shown, and
    9   the relief sought shall be narrowly tailored to serve the specific interest to be
   10   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   11   2010). For each item or type of information, document, or thing sought to be filed
   12   or introduced under seal in connection with a dispositive motion or trial, the party
   13   seeking protection must articulate compelling reasons, supported by specific facts
   14   and legal justification, for the requested sealing order. Again, competent evidence
   15   supporting the application to file documents under seal must be provided by
   16   declaration.
   17         Any document that is not confidential, privileged, or otherwise protectable
   18   in its entirety will not be filed under seal if the confidential portions can be
   19   redacted. If documents can be redacted, then a redacted version for public viewing,
   20   omitting only the confidential, privileged, or otherwise protectable portions of the
   21   document, shall be filed. Any application that seeks to file documents under seal in
   22   their entirety should include an explanation of why redaction is not feasible.
   23   2.    DEFINITIONS
   24         2.1      Action: Bruce A. Aronson, et al. v. FCA US LLC, et al., Central District
   25   of California Case No. 2:19-cv-09386-JFW-JPR.
   26         2.2      Challenging Party: a Party or Non-Party that challenges the
   27   designation of information or items under this Order.
   28         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
                                                    3
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 4 of 16 Page ID #:508



    1   how it is generated, stored or maintained) or tangible things that qualify for
    2   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    3   the Good Cause Statement.
    4          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
    5   their support staff).
    6          2.5    Designating Party: a Party or Non-Party that designates information or
    7   items that it produces in disclosures or in responses to discovery as
    8   “CONFIDENTIAL.”
    9          2.6    Disclosure or Discovery Material: all items or information, regardless
   10   of the medium or manner in which it is generated, stored, or maintained (including,
   11   among other things, testimony, transcripts, and tangible things), that are produced
   12   or generated in disclosures or responses to discovery in this matter.
   13          2.7    Expert: a person with specialized knowledge or experience in a matter
   14   pertinent to the litigation who has been retained by a Party or its counsel to serve
   15   as an expert witness or as a consultant in this Action.
   16          2.8    House Counsel: attorneys who are employees of a party to this Action.
   17   House Counsel does not include Outside Counsel of Record or any other outside
   18   counsel.
   19          2.9    Non-Party: any natural person, partnership, corporation, association or
   20   other legal entity not named as a Party to this action.
   21          2.10 Outside Counsel of Record: attorneys who are not employees of a
   22   party to this Action but are retained to represent or advise a party to this Action
   23   and have appeared in this Action on behalf of that party or are affiliated with a law
   24   firm that has appeared on behalf of that party, and includes support staff.
   25          2.11 Party: any party to this Action, including all of its officers, directors,
   26   employees, consultants, retained experts, and Outside Counsel of Record (and their
   27   support staffs).
   28          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                   4
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 5 of 16 Page ID #:509



    1   Discovery Material in this Action.
    2         2.13 Professional Vendors: persons or entities that provide litigation
    3   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
    4   demonstrations, and organizing, storing, or retrieving data in any form or medium)
    5   and their employees and subcontractors.
    6         2.14 Protected Material: any Disclosure or Discovery Material that is
    7   designated as “CONFIDENTIAL.”
    8         2.15 Receiving Party: a Party that receives Disclosure or Discovery
    9   Material from a Producing Party.
   10   3.    SCOPE
   11         The protections conferred by this Stipulation and Order cover not only
   12   Protected Material (as defined above), but also (1) any information copied or
   13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   14   compilations of Protected Material; and (3) any testimony, conversations, or
   15   presentations by Parties or their Counsel that might reveal Protected Material.
   16         Any use of Protected Material at trial shall be governed by the orders of the
   17   trial judge. This Order does not govern the use of Protected Material at trial.
   18   4.    DURATION
   19         Once a case proceeds to trial, information that was designated as
   20   CONFIDENTIAL or maintained pursuant to this protective order used or
   21   introduced as an exhibit at trial becomes public and will be presumptively
   22   available to all members of the public, including the press, unless compelling
   23   reasons supported by specific factual findings to proceed otherwise are made to the
   24   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
   25   (distinguishing “good cause” showing for sealing documents produced in
   26   discovery from “compelling reasons” standard when merits-related documents are
   27   part of court record). Accordingly, the terms of this protective order do not extend
   28   beyond the commencement of the trial.
                                                  5
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 6 of 16 Page ID #:510



    1   5.    DESIGNATING PROTECTED MATERIAL
    2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
    3   Each Party or Non-Party that designates information or items for protection under
    4   this Order must take care to limit any such designation to specific material that
    5   qualifies under the appropriate standards. The Designating Party must designate for
    6   protection only those parts of material, documents, items or oral or written
    7   communications that qualify so that other portions of the material, documents,
    8   items or communications for which protection is not warranted are not swept
    9   unjustifiably within the ambit of this Order.
   10         Mass, indiscriminate or routinized designations are prohibited. Designations
   11   that are shown to be clearly unjustified or that have been made for an improper
   12   purpose (e.g., to unnecessarily encumber the case development process or to
   13   impose unnecessary expenses and burdens on other parties) may expose the
   14   Designating Party to sanctions.
   15         If it comes to a Designating Party’s attention that information or items that it
   16   designated for protection do not qualify for protection, that Designating Party must
   17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   18         5.2    Manner and Timing of Designations. Except as otherwise provided in
   19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   21   under this Order must be clearly so designated before the material is disclosed or
   22   produced.
   23         Designation in conformity with this Order requires:
   24         (a)    for information in documentary form (e.g., paper or electronic
   25   documents, but excluding transcripts of depositions or other pretrial or trial
   26   proceedings), that the Producing Party affix at a minimum, the legend
   27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   28   contains protected material. If only a portion of the material on a page qualifies for
                                                  6
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 7 of 16 Page ID #:511



    1   protection, the Producing Party also must clearly identify the protected portion(s)
    2   (e.g., by making appropriate markings in the margins).
    3         A Party or Non-Party that makes original documents available for inspection
    4   need not designate them for protection until after the inspecting Party has indicated
    5   which documents it would like copied and produced. During the inspection and
    6   before the designation, all of the material made available for inspection shall be
    7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
    8   documents it wants copied and produced, the Producing Party must determine
    9   which documents, or portions thereof, qualify for protection under this Order.
   10   Then, before producing the specified documents, the Producing Party must affix
   11   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   12   only a portion of the material on a page qualifies for protection, the Producing
   13   Party also must clearly identify the protected portion(s) (e.g., by making
   14   appropriate markings in the margins).
   15         (b)    for testimony given in depositions that the Designating Party
   16   identifies the Disclosure or Discovery Material on the record, before the close of
   17   the deposition all protected testimony.
   18         (c)    for information produced in some form other than documentary and
   19   for any other tangible items, that the Producing Party affix in a prominent place on
   20   the exterior of the container or containers in which the information is stored the
   21   legend “CONFIDENTIAL.” If only a portion or portions of the information
   22   warrants protection, the Producing Party, to the extent practicable, shall identify
   23   the protected portion(s).
   24         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   25   failure to designate qualified information or items does not, standing alone, waive
   26   the Designating Party’s right to secure protection under this Order for such
   27   material. Upon timely correction of a designation, the Receiving Party must make
   28   reasonable efforts to assure that the material is treated in accordance with the
                                                  7
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 8 of 16 Page ID #:512



    1   provisions of this Order.
    2   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    3         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
    4   designation of confidentiality at any time that is consistent with the Court’s
    5   Scheduling Order.
    6         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    7   resolution process under Local Rule 37-1 et seq.
    8         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
    9   joint stipulation pursuant to Local Rule 37-2.
   10         6.4    The burden of persuasion in any such challenge proceeding shall be
   11   on the Designating Party. Frivolous challenges, and those made for an improper
   12   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   13   parties) may expose the Challenging Party to sanctions. Unless the Designating
   14   Party has waived or withdrawn the confidentiality designation, all parties shall
   15   continue to afford the material in question the level of protection to which it is
   16   entitled under the Producing Party’s designation until the Court rules on the
   17   challenge.
   18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   20   disclosed or produced by another Party or by a Non-Party in connection with this
   21   Action only for prosecuting, defending or attempting to settle this Action. Such
   22   Protected Material may be disclosed only to the categories of persons and under
   23   the conditions described in this Order. When the Action has been terminated, a
   24   Receiving Party must comply with the provisions of section 13 below (FINAL
   25   DISPOSITION).
   26         Protected Material must be stored and maintained by a Receiving Party at a
   27   location and in a secure manner that ensures that access is limited to the persons
   28   authorized under this Order.
                                                   8
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 9 of 16 Page ID #:513



    1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    2   otherwise ordered by the court or permitted in writing by the Designating Party, a
    3   Receiving Party may disclose any information or item designated
    4   “CONFIDENTIAL” only to:
    5         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
    6   well as employees of said Outside Counsel of Record to whom it is reasonably
    7   necessary to disclose the information for this Action;
    8         (b)    the officers, directors, and employees (including House Counsel) of
    9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   10         (c)    Experts (as defined in this Order) of the Receiving Party to whom
   11   disclosure is reasonably necessary for this Action and who have signed the
   12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   13         (d)    the court and its personnel;
   14         (e)    court reporters and their staff;
   15         (f)    professional jury or trial consultants, mock jurors, and Professional
   16   Vendors to whom disclosure is reasonably necessary for this Action and who have
   17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   18         (g)    the author or recipient of a document containing the information or a
   19   custodian or other person who otherwise possessed or knew the information;
   20         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
   21   Action to whom disclosure is reasonably necessary provided: (1) the deposing
   22   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
   23   they will not be permitted to keep any confidential information unless they sign the
   24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   25   agreed by the Designating Party or ordered by the court. Pages of transcribed
   26   deposition testimony or exhibits to depositions that reveal Protected Material may
   27   be separately bound by the court reporter and may not be disclosed to anyone
   28   except as permitted under this Stipulated Protective Order; and
                                                    9
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 10 of 16 Page ID #:514



     1         (i)    any mediator or settlement officer, and their supporting personnel,
     2   mutually agreed upon by any of the parties engaged in settlement discussions or
     3   appointed by the Court.
     4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     5         IN OTHER LITIGATION
     6         If a Party is served with a subpoena or a court order issued in other litigation
     7   that compels disclosure of any information or items designated in this Action as
     8   “CONFIDENTIAL,” that Party must:
     9         (a)    promptly notify in writing the Designating Party. Such notification
    10   shall include a copy of the subpoena or court order unless prohibited by law;
    11         (b)    promptly notify in writing the party who caused the subpoena or order
    12   to issue in the other litigation that some or all of the material covered by the
    13   subpoena or order is subject to this Protective Order. Such notification shall
    14   include a copy of this Stipulated Protective Order; and
    15         (c)    cooperate with respect to all reasonable procedures sought to be
    16   pursued by the Designating Party whose Protected Material may be affected.
    17         If the Designating Party timely seeks a protective order, the Party served
    18   with the subpoena or court order shall not produce any information designated in
    19   this action as “CONFIDENTIAL” before a determination by the court from which
    20   the subpoena or order issued, unless the Party has obtained the Designating Party’s
    21   permission. The Designating Party shall bear the burden and expense of seeking
    22   protection in that court of its confidential material and nothing in these provisions
    23   should be construed as authorizing or encouraging a Receiving Party in this Action
    24   to disobey a lawful directive from another court.
    25   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    26          PRODUCED IN THIS LITIGATION
    27         (a)    The terms of this Order are applicable to information produced by a
    28   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                   10
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 11 of 16 Page ID #:515



     1   produced by Non-Parties in connection with this litigation is protected by the
     2   remedies and relief provided by this Order. Nothing in these provisions should be
     3   construed as prohibiting a Non-Party from seeking additional protections.
     4         (b)    In the event that a Party is required, by a valid discovery request, to
     5   produce a Non-Party’s confidential information in its possession, and the Party is
     6   subject to an agreement with the Non-Party not to produce the Non-Party’s
     7   confidential information, then the Party shall:
     8                (1)    promptly notify in writing the Requesting Party and the Non-
     9   Party that some or all of the information requested is subject to a confidentiality
    10   agreement with a Non-Party;
    11                (2)    promptly provide the Non-Party with a copy of the Stipulated
    12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    13   specific description of the information requested; and
    14                (3)    make the information requested available for inspection by the
    15   Non-Party, if requested.
    16         (c)    If the Non-Party fails to seek a protective order from this court within
    17   14 days of receiving the notice and accompanying information, the Receiving
    18   Party may produce the Non-Party’s confidential information responsive to the
    19   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    20   Party shall not produce any information in its possession or control that is subject
    21   to the confidentiality agreement with the Non-Party before a determination by the
    22   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
    23   expense of seeking protection in this court of its Protected Material.
    24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    25         If a Receiving Party learns that, by inadvertence or otherwise, it has
    26   disclosed Protected Material to any person or in any circumstance not authorized
    27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                   11
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 12 of 16 Page ID #:516



     1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
     2   the person or persons to whom unauthorized disclosures were made of all the terms
     3   of this Order, and (d) request such person or persons to execute the
     4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
     5   A.
     6   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     7            PROTECTED MATERIAL
     8         When a Producing Party gives notice to Receiving Parties that certain
     9   inadvertently produced material is subject to a claim of privilege or other
    10   protection, the obligations of the Receiving Parties are those set forth in Federal
    11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    12   whatever procedure may be established in an e-discovery order that provides for
    13   production without prior privilege review. Pursuant to Federal Rule of Evidence
    14   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    15   of a communication or information covered by the attorney-client privilege or
    16   work product protection, the parties may incorporate their agreement in the
    17   stipulated protective order submitted to the court provided the Court so allows.
    18   12.   MISCELLANEOUS
    19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    20   person to seek its modification by the Court in the future.
    21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    22   Protective Order, no Party waives any right it otherwise would have to object to
    23   disclosing or producing any information or item on any ground not addressed in
    24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    25   any ground to use in evidence of any of the material covered by this Protective
    26   Order.
    27         12.3 Filing Protected Material. A Party that seeks to file under seal any
    28   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                                   12
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 13 of 16 Page ID #:517



     1   may only be filed under seal pursuant to a court order authorizing the sealing of the
     2   specific Protected Material at issue. If a Party’s request to file Protected Material
     3   under seal is denied by the court, then the Receiving Party may file the information
     4   in the public record unless otherwise instructed by the court.
     5   13.   FINAL DISPOSITION
     6         After the final disposition of this Action, as defined in paragraph 4, within
     7   60 days of a written request by the Designating Party, each Receiving Party must
     8   return all Protected Material to the Producing Party or destroy such material. As
     9   used in this subdivision, “all Protected Material” includes all copies, abstracts,
    10   compilations, summaries, and any other format reproducing or capturing any of the
    11   Protected Material. Whether the Protected Material is returned or destroyed, the
    12   Receiving Party must submit a written certification to the Producing Party (and, if
    13   not the same person or entity, to the Designating Party) by the 60 day deadline that
    14   (1) identifies (by category, where appropriate) all the Protected Material that was
    15   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    16   copies, abstracts, compilations, summaries or any other format reproducing or
    17   capturing any of the Protected Material. Notwithstanding this provision, Counsel
    18   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    19   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    20   and trial exhibits, expert reports, attorney work product, and consultant and expert
    21   work product, even if such materials contain Protected Material. Any such archival
    22   copies that contain or constitute Protected Material remain subject to this
    23   Protective Order as set forth in Section 4 (DURATION).
    24   ///
    25   ///
    26   ///
    27   ///
    28   ///
                                                    13
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 14 of 16 Page ID #:518



     1   ///
     2   14.   VIOLATION
     3   Any violation of this Order may be punished by appropriate measures including,
     4   without limitation, contempt proceedings and/or monetary sanctions.
     5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     6

     7                                        STRATEGIC LAW PRACTICES, APC
     8
         Dated:                               By:______________________________
     9
                                              Karen Wallace
    10                                        Attorneys for Plaintiffs
                                              BRUCE A. ARONSON
    11
                                              and SECURE TECH
    12

    13    Dated:                               GORDON & REES SCULLY
    14                                         MANSUKHANI LLP

    15

    16                                         By:_____________________________
                                                     Spencer P. Hugret
    17                                               Amy Maclear
    18                                               Vernice Louie
                                               Attorneys for Defendants
    19                                         FCA US LLC and SAN FERNANDO
    20                                         MOTOR COMPANY DBA RYDELL
                                               CHRYSLER DODGE JEEP RAM
    21                                         ERRONEOUSLY SUED AS RYDELL
    22                                         CHRYSLER DODGE JEEP RAM
    23

    24

    25

    26

    27

    28
                                                14
Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 15 of 16 Page ID #:519



     1

     2
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
     3

     4
         DATED: May 18, 2020               ______________________________
     5                                      HON. JEAN P. ROSENBLUTH
     6                                      United States Magistrate Judge

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                             15
         Case 2:19-cv-09386-JFW-JPR Document 44 Filed 05/18/20 Page 16 of 16 Page ID #:520



                       1                                         EXHIBIT A
                       2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3           I,     [print or type full name], of         [print or type full address],
                       4   declare under penalty of perjury that I have read in its entirety and understand the
                       5   Stipulated Protective Order that was issued by the United States District Court for
                       6   the Central District of California on [______]in the case of Bruce A. Aronson, et al.
                       7   v. FCA US LLC, et al., Central District of California Case No. 2:19-cv-09386-JFW-
                       8   JPR. I agree to comply with and to be bound by all the terms of this Stipulated
                       9   Protective Order and I understand and acknowledge that failure to so comply could
                      10   expose me to sanctions and punishment in the nature of contempt. I solemnly
                      11   promise that I will not disclose in any manner any information or item that is subject
                      12   to this Stipulated Protective Order to any person or entity except in strict compliance
                      13   with the provisions of this Order.
                      14   I further agree to submit to the jurisdiction of the United States District Court for
                      15   the Central District of California for enforcing the terms of this Stipulated
                      16   Protective Order, even if such enforcement proceedings occur after termination of
                      17   this action.
                      18   I hereby appoint                                                                [print
                      19   or type full name] of                                                           [print
                      20   or type full address and telephone number] as my California agent for service of
                      21   process in connection with this action or any proceedings related to enforcement of
                      22   this Stipulated Protective Order.
                      23   Date:
                      24   City and State where sworn and signed:
                      25   Printed name:
                      26

                      27   Signature:
1199355/48777274v.1   28
                                                                      16
